



Exhibit 10.10


MANNING & NAPIER
2018 LONG-TERM INCENTIVE PLAN

LTIP AWARD AGREEMENT

AGREEMENT, dated as of the date set forth in your Notice of Grant, between
Manning & Napier, Inc., a Delaware corporation (the “Company”), Manning & Napier
Advisors, LLC, a Delaware limited liability company (“MN Advisors”), and the
individual (the “Participant”) identified in the notice of LTIP award grant (
the “Notice of Grant”) delivered to the Participant.
W I T N E S S E T H:
WHEREAS, the Company adopted the Manning & Napier, Inc. 2018 Long-Term Incentive
Plan (the “Plan”), which authorizes the grant of Awards, pursuant to which
Participants receive a contribution that is hypothetically invested in
Investment Options under the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the Award documented herein, and as Managing Member of MN
Advisors, caused MN Advisors to take the necessary steps to comply with terms
and conditions herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms not defined in this Award Agreement shall have
the meaning ascribed to such terms in the Plan.
2.    Award Grant. Subject to the terms and conditions of the Plan and as set
forth herein, the Company hereby grants to the Participant, as of the date
hereof, an Award with the value indicated in the Notice of Grant. The value of
the Award will be credited to an Account maintained by the Investment Agent for
the Award, which the Participant may allocate among the Investment Options made
available to the Participant, subject to the terms of the Plan. Allocations to
an Investment Option shall be designated in Investment Units of that Investment
Option.
3.    Status of Award Grant. Each Award constitutes an unsecured promise of the
Company to pay (or cause to be delivered) to the Participant, subject to the
terms of this Award Agreement, cash, securities or other property (including
shares underlying the Investment Units into which the Award is allocated) equal
to the Fair Market Value of the Investment Units into which the Award is
allocated on the Scheduled Vesting Date (as defined herein).
4.    Vesting. Subject to such further limitations as are provided in the Plan
and as set forth herein, the Award shall vest as of the date(s) set forth in the
Notice of Grant (the “Scheduled Vesting Date”) provided that the Participant
continues to provide services or to be in a service


1

--------------------------------------------------------------------------------





relationship with the Company, MN Advisors or one of its Affiliates (“Service”),
as of the Scheduled Vesting Date, provided further that upon the death of any
Participant 100% vesting shall occur.
5.    Termination of Award.
(a)    Except as otherwise provided in this Section 5 or the Notice of Grant,
the Award, to the extent not previously vested, shall terminate and become null
and void upon the Participant’s ceasing for any reason to provide Services.
(b)    In the sole discretion of the Committee (a “Committee Election”) and
without any further action by or on behalf of the Participant, upon a
termination of Services, the Award, to the extent not previously vested, may
become vested and the Company in such case shall deliver (or cause to be
delivered) the Shares with respect thereto.
(c)    Clawback. If the Company’s Board of Directors or the Compensation
Committee determines, in its sole discretion, that Participant engaged in fraud
or misconduct as a result of which the Company is required to, or decided to,
restate its financial statements, the Committee may, in its sole discretion,
impose immediate expiration of the Award, whether vested or not, if granted
within the first twelve (12) months after issuance or filing of any financial
statement that is being restated. This remedy is in addition to any other
remedies that the Company may have available in law or equity.
(d)    Holding Period. Unless the Committee determines otherwise, the portion
(as specified in the Notice of Grant) of the cash or shares in any Investment
Units received by a Participant in payment of the Award shall be held by the
Participant following the date of payment for the holding period specified by
the Notice of Grant.
6.    Non−Transferability of Awards. The Award, and any interest therein, shall
not be assignable or transferable by the Participant. Unless otherwise noted in
the Notice of Grant, the Award shall terminate and become null and void
immediately upon (i) the bankruptcy of the Participant, (ii) the Participant’s
termination of Services (other than in connection with a Committee Election upon
a termination of Services by reason of the Participant’s death), or (iii) any
attempted assignment or transfer except as herein provided, including without
limitation, any purported assignment, whether voluntary or by operation of law,
pledge, hypothecation or other disposition, attachment, trustee process or
similar process, whether legal or equitable, upon the Award.
7.    No Special Rights. Neither the granting of the Award nor its vesting shall
be construed to confer upon the Participant any right with respect to the
continuation of his or her service with the Company (or any Affiliate of the
Company) or interfere in any way with the right of the Company (or any Affiliate
of the Company), subject to the terms of any separate agreement to the contrary,
at any time to terminate such service or to increase or decrease the
compensation of the Participant from the rate in existence as of the date
hereof.
8.    Representation. The Participant represents and warrants that he or she
understands the Federal, state and local income tax consequences of the granting
of the Award to him or her and the vesting and payment thereof. To the extent
that the Company is required to withhold any such


2

--------------------------------------------------------------------------------





taxes, then, unless both the Participant and the Committee have otherwise agreed
upon alternate arrangements, the Participant hereby agrees that the Company may
deduct from any payments of any kind otherwise due to the Participant the
aggregate amount of such Federal, state and local taxes required to be so
withheld, or if such payments are inadequate to satisfy such Federal, state and
local taxes, or if no such payments are due or to become due to the Participant,
then, the Participant agrees to provide the Company with cash funds or make
other arrangements satisfactory to the Committee regarding such payment. It is
understood that all matters with respect to the total amount of taxes to be
withheld in respect of any such compensation income shall be determined by the
Committee.
9.    Noncompete; Nonsolicitation.
(a)    In consideration of the granting of the Award, the Participant agrees
that, if the Participant has been granted Awards under the Plan and/or awards
under the 2011 Incentive Plan totaling more than $500,000 (valued at the time of
grant) during the term of Participant’s employment, the Participant shall not,
during the entire term of the applicable Noncompete Period (as defined below),
directly or indirectly, engage in or become interested in, as owner,
shareholder, partner, lender, investor, director, officer, employee, consultant,
agent, representative or otherwise, any Person engaged in any business
competitive with that of the Company, MN Advisors or their Affiliates.
Notwithstanding the foregoing, the Participant shall not be deemed to have
breached this Section 9 by reason of purchasing stock in a corporation whose
shares are listed on the NYSE or quoted on NASDAQ, provided that the
Participant’s beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of any class of equity securities in any such corporation is less than 5%
of the aggregate number of outstanding shares of such class.
(b)    In consideration of the granting of the Award, the Participant agrees
that during the entire term of the applicable Noncompete Period, the Participant
shall not, directly or indirectly, solicit any Person who is a Prospect (as
defined herein) of the Company, MN Advisors or their Affiliates to become an
investment advisory, financial brokerage, insurance brokerage, health
consulting, employer benefits, employee benefits or similar client of the
Participant or any other Person.
(c)    The Participant acknowledges and agrees that the covenants set forth in
this Section 9 are reasonable and necessary for the protection of the Company
and MN Advisors. The Participant further agrees that irreparable injury will
result to the Company and MN Advisors in the event of any breach of the terms of
this Section 9, and that in the event of any actual or threatened breach of any
of the provisions contained in this Section 9, the Company and MN Advisors will
have no adequate remedy at law. The Participant accordingly agrees that in the
event of any actual or threatened breach by the Participant of any of the
provisions contained in this Section 9, the Company or MN Advisors shall be
entitled to seek such injunctive and other equitable relief as may be deemed
necessary or appropriate by a court of competent jurisdiction, without the
necessity of showing actual monetary damages and without posting any bond or
other security. If any provision of this Section 9 is determined by a court of
competent jurisdiction to be not enforceable in the manner set forth herein, the
Participant agrees that it is the intention of the parties that such provision
should be enforceable to the maximum extent permitted by law.


3

--------------------------------------------------------------------------------





(d)    For purposes of this Section 9, the term “Noncompete Period” means:
(i) for areas within New York State (excluding New York City), Ohio and Florida
(the “Protected Areas”), the period from the date the Participant commenced
Service with the Company, MN Advisors or their Affiliates through the date that
is twenty-four (24) months after his or her termination of Service with the
Company or its Affiliates, or (ii) for all U.S. States (including New York City)
other than the Protected Areas in which the Company, MN Advisors or their
Affiliates do business, the period from the date the Participant commenced
Service with the Company, MN Advisors or their Affiliates through the date that
is ninety (90) days after his or her termination of Service with the Company or
its Affiliates. For purposes of this Section 9, the term “Prospect” means any
Person (i) who is on MN Advisors’s monthly marketing group meeting list of
prospects issued during the twelve (12) months prior to termination of Service;
(ii) who is on the monthly, quarterly, or semiannual list of prospects submitted
to MN Advisors’s products group manager (or Person fulfilling such function)
issued in the twelve (12) months prior to termination of Service, (iii) who is
on MN Advisors’s internal list of prospects, or similar books and records, that
each sales representative or client consultant (or their support staff)
maintains in the twelve (12) months prior to termination of Service; or (iv) who
has met with sales or marketing personnel of the Company, MN Advisors or their
Affiliates more than two times in the six months prior to termination of Service
regarding the services provided by the Company, MN Advisors or their Affiliates.
(e)    The Participant acknowledges and agrees that the provisions of this
Section 9 shall survive and be enforceable by the Company, MN Advisors or their
Affiliates after the Participant ceases to be an employee of the Company, MN
Advisors or any of their Affiliates, unless the Participant is involuntarily
terminated without Cause by the Company, MN Advisors or any of their Affiliates
(it being understood that “Cause” shall be determined at the sole, reasonable
discretion of the Company, MN Advisors or the applicable Affiliate). The
provisions of this Section 9 shall supersede any non-compete language included
in any Restricted Stock Award Agreement or LTIP Award Agreement previously
executed by the Participant, the Company, and MN Advisors.
10.    Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, Attention: Secretary, and, if to the Participant, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
11.    Incorporation of Plan by Reference. The Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Award shall in all respects be interpreted in accordance with the Plan. In
the event of any inconsistency between the Plan and this Award Agreement, the
Plan shall govern. The Committee shall interpret and construe the Plan and this
Award Agreement, and their interpretations and determinations shall be
conclusive and binding upon the parties hereto and any other person claiming an
interest hereunder, with respect to any issue arising hereunder or thereunder.
12.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


4

--------------------------------------------------------------------------------





13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but without regard to its
principles of conflicts of law. In the event any provision of this Award
Agreement shall be held invalid, illegal or unenforceable, in whole or in part,
for any reason, such determination shall not affect the validity, legality or
enforceability of any remaining provision, portion of provision or this Award
Agreement overall, which shall remain in full force and effect as if the Award
Agreement had been absent the invalid, illegal or unenforceable provision or
portion thereof.
[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and by electronically accepting the Notice of Grant in
accordance with the instructions in such notice, Participant will be deemed a
party to, and legally bound by the terms of, this Agreement.
MANNING & NAPIER, INC.


By: ____________________________________
    Name:
    Title:    


MANNING & NAPIER ADVISORS, LLC




By:______________________________________
Name:
Title:    




PARTICIPANT


By:______________________________________
Name:




5